                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:19-cv-00612-JLS-DFM                                          Date     September 16, 2019
 Title             Cesar Innocencio Arenas v. Internal Revenue Services et al.




 Present: The                    JOSEPHINE L. STATON, U.S. DISTRICT JUDGE
 Honorable
                       Terry Guerrero                                          Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present
 Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL

       Plaintiff is hereby ordered to show cause in writing no later than September 30, 2019,
why this action should not be dismissed for lack of prosecution. The Court notes in this regard,
that absent a showing of good cause, an action shall be dismissed if the summons and complaint
have not been served within 90 days after the filing of the complaint. Fed. R. Civ. P. 4(m). An
action may be dismissed prior to such time if plaintiff has not diligently prosecuted the action.
No oral argument will be heard unless otherwise ordered by the Court. The Order to Show
Cause will stand submitted upon the filing of an appropriate response.

       Plaintiff is advised that the Court will consider either the filing of a responsive pleading
by defendant, California State Franchise Tax Board, to the complaint, or a proof of service
(indicating proper service in full compliance with the federal rules) as to said defendant, on or
before the date upon which the response is due, as a satisfactory response to the Order to Show
Cause.




                                                                                                   :
                                                               Initials of Preparer   tg


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
